Oliyee, Presiding Judge:
These appeals to reappraisement have been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated and agreed by and between the attorneys for the parties hereto, subject to the approval of the court, that the polymerized vinyl acetate synthetic resin on the invoices covered by the instant appeals to reappraisement, was exported from Canada, and that the merchandise and the issues involved in the instant appeals to reappraisement are the same in all material respects as the merchandise and issues involved in F. W. Myers & Co., Inc. v. United States, Reap. Dec. 5607.
That foreign value, as that value is defined in Sec. 402 (c) of the Tariff Act of 1930, ip the proper basis for the determination of the value of the merchandise here involved, and that such value is the entered value.
It is further stipulated and agreed that the record in Reap. Dec. 5607 be incorporated as a part of the record in the instant appeals to reappraisement. That the said appeals to reappraisement are abandoned as to all other merchandise other than the aforementioned polymerized vinyl acetate synthetic resin, and the said reappraisement appeals are hereby submitted on this stipulation.
On the agreed facts I find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930 as amended, to be the proper basis for the determination of the value of the merchandise here involved, and that as to the polymerized vinyl acetate synthetic resin such values are the entered values.
The appeals having been abandoned insofar as they relate to all other merchandise, to that extent the appeals are hereby dismissed. Judgment will be rendered accordingly.